OPINION — AG — **** COUNTY COMMISSIONERS — HIGHWAY CONSTRUCTION AND REPAIR CONTRACTS **** WHEN THE BOARD OF COUNTY COMMISSIONERS PROPOSES TO ENTER INTO A CONTRACT TO SECURE ROAD SURFACING MATERIALS LAID IN PLACE OR COUNTY HIGHWAYS, THE CONTRACT PRICE TO INCLUDE BOTH THE COST OF THE MATERIALS AND OF THE LABOR FOR LAYING SAID MATERIALS IN PLACE, SUCH PROPOSED CONTRACT WOULD BE A CONTRACT FOR CONSTRUCTION, RECONSTRUCTION, REPLACEMENT, MAJOR REPAIRS, OR REPAIRS NOT CONSTITUTING MAJOR REPAIRS. SUCH PROPOSED CONTRACT WOULD NOT BE A CONTRACT FOR ROAD MATERIAL ALONE, AND COULD NOT BE LET AS A CONTRACT FOR ROAD MATERIALS. FURTHERMORE, IF, UNDER THE FACTS OF THE PARTICULAR CASE, THE SAID WORK COMPETITIVE BIDDING AS AND IN THE MANNER PROVIDED BY 69 O.S. 1969 Supp., 1101 [69-1101]. IF, UNDER THE FACTS OF THE PARTICULAR CASE, THE SAID WORK IS CULVERT OR BRIDGE CONSTRUCTION, DEVELOPMENT OF A GRADE OR DRAINAGE PROJECT, OR RECONSTRUCTION, REPLACEMENT OR MAJOR REPAIRS, WITH AN ESTIMATED COST OF TWO THOUSAND FIVE HUNDRED DOLLARS ($2,500), OR MORE, BIDS MUST BE REQUESTED IN THE MANNER PROVIDED IN 69 O.S. 1969 Supp., 633 [69-633](A), ONE SUCH REQUIREMENT BEING THAT THE PROJECT SHALL BE ADVERTISED FOR BIDS AS PROVIDED IN 69 O.S. 1969 Supp., 1101 [69-1101] (MAX MARTIN)